EvaNS, J.
The defendant was charged with the offense of larceny from the house, the subject-matter of the larceny being alleged to be “thirty dollars in lawful currency of the United States, of the value-of $30.00, to wit: one twenty-dollar bill and one ten-dollar bill.” On the trial of the ease, a witness identified a *103twenty-dollar bill issued by Potter’s National Bank, Bast Liverpool, Ohio, No. 2544, National Currency IT. S., as one of the bills stolen. Upon this proof the bill was admitted in evidence.
1. It is urged that the verdict is not sustained by the evidence, because there was no proof of the value of the money alleged to have been stolen. There was no proof on this subject other than the production on the trial and identification of the twenty-dollar bill issued by Potter’s National Bank. National bank notes are redeemable in treasury notes, and treasury notes are lawful currency of the United States and legal tender for the payment of debts; their value is fixed by law, and their introduction in evidence is sufficient proof that they are worth their face value. Keating v. People, 160 Ill. 486. As to United States coin, it has been held by this court that judicial cognisance will be taken of the value of the same, and that in a larceny case the value of such coin need not be specifically shown. Ector v. State, 120 Ga. 543. National bank notes are a part of the currency of the United States, and judicial cognizance will likewise be taken of their value.
2. The evidence connecting the defendant with the crime, though circumstantial, was sufficient to establish his guilt. No error of law having been committed, and the judge being satisfied with the verdict, it should be allowed to stand.

Judgment affirmed.


All the Justices concur.